DETAILED ACTION
The amendment to Application Ser. No. 16/656,162 filed on August 10, 2021, has been entered. Claims 1, 5 and 6 are currently amended. New Claims 7-15 have been added. Claims 1-15 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Note 
While Claims 3 and 4 are provided with the claim status identifier “Currently Amended”, no changes to the claims are indicated. As Claims 3 and 4 have not been indicated as one of the amended claims in Applicant’s remarks on page 7 of the response filed August 10, 2021, this appears to be an oversight and therefore Claims 3 and 4 are treated herein as “Previously Presented”. 

Response to Arguments
The amendment to Claims 1, 5 and 6 has overcome the rejection of Claims 1-6 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed May 11, 2021. New 

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 6, the word “configures” recited in line 21 should be deleted;
regarding Claim 9, the term “network traffic” recited in line 2 should be “traffic”;
regarding Claim 12, the term “network traffic” recited in line 2 should be “traffic”; and
regarding Claim 15, the term “network traffic” recited in line 2 should be “traffic.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “configuring, by the policy server, a network device in the target network based on a plurality of energy conservation rules included in an energy conservation policy of the target scenario model, wherein each of the plurality of energy conservation rules comprises an energy conservation condition and an energy conservation action, the energy conservation condition in the at least one of the plurality of energy conservation rules includes a time segment in a time period, a network device from a plurality of network devices, and a location from a plurality of locations, so that different energy conservation rules are each configured for the target network in different time segments, different network devices, and different locations, wherein at least one of the energy conservation actions in at least one of the energy conservation rules is configured to centralize traffic at some ports and release other ports based on the traffic at a data center being reduced during a time period so that one or more network devices enters a conservation state or a sleep state” in lines 11-22. The relationship between “a data center” recited in line 20 and “the target network” recited in line 17 is unclear, rendering the claim indefinite. Specifically, it is unclear whether a distinction should be drawn between “a data center” and “the target network” or whether the terms are being used interchangeably to refer to the same element, i.e., the network being managed based on the energy conservation policy. Additionally, the relationship between “a time period” recited in line 21 and “a time period” recited in lines 15-16 is unclear. Further, there is insufficient antecedent basis for the term “the at least one of the plurality of energy conservation rules” in the claims.
Dependent Claims 2-4 and 7-9 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 5 is rejected for substantially the same reasons presented above with respect to Claim 1.
Dependent Claims 10-12 are rejected for the reasons presented above with respect to rejected Claim 5 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 6 is rejected for substantially the same reasons presented above with respect to Claim 1.
Dependent Claims 13-15 are rejected for the reasons presented above with respect to rejected Claim 6 in view of their dependence thereon.

Additionally, Claim 7 recites the limitation “wherein the configuring of the energy state of the at least one port of the network device comprises disabling or enabling a Power over Ethernet (PoE) port” in lines 1-3. There is insufficient antecedent basis for the terms “the configuring of the energy state” and “the at least one port of the network device” in the claims.

Additionally, Claim 8 recites the limitation “wherein the configuring of the energy state of the at least one port of the network device comprises disabling or enabling a data communications port” in lines 1-3. There is insufficient antecedent basis for the terms “the configuring of the energy state” and “the at least one port of the network device” in the claims.

Additionally, Claim 9 recites the limitation “wherein the configuring of the energy state of the at least one port of the network device comprises centralizing network traffic through one port and disabling at least another port” in lines 1-3. There is insufficient antecedent basis for the terms “the configuring of the energy state” and “the at least one port of the network device” in the claims.

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 7.

Additionally, Claim 11 recites the limitation “wherein the centralizing the traffic at some nodes and ports comprises disabling or enabling a data communications port” in lines 1-2. There is insufficient antecedent basis for the term “the centralizing the traffic at some nodes and ports (emphasis added)” in the claims.

Additionally, Claim 12 recites the limitation “wherein the centralizing the traffic at some nodes and ports comprises centralizing network traffic through one port and disabling at least another port” in lines 1-3. There is insufficient antecedent basis for the term “the centralizing the traffic at some nodes and ports (emphasis added)” in the claims.

Additionally, Claim 13 recites the limitation “wherein the centralizing the traffic at some nodes and ports comprises disabling or enabling a Power over Ethernet (PoE) port” in lines 1-2. There is insufficient antecedent basis for the term “the centralizing the traffic at some nodes and ports (emphasis added)” in the claims.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 11.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karkera et al., Pub. No. WO 2015/082204 A1, hereby “Karkera”, in view of Sukumaran et al., Pub. No. US 2018/0270751 A1, hereby “Sukumaran”, in further view of Kaag, Pub. No. US 2018/0248756 A1.

Regarding Claim 1, Karkera discloses “An energy conservation management method (Karkera paragraph 5: a method for reducing energy consumption of small cell devices), wherein the method comprises:
selecting, by a policy server, a target scenario model from a plurality of scenario models based on a plurality of scenario attribute values of a target network, wherein at (Karkera figs. 1 and 2 and paragraphs 21, 26, 45-49, 53-57 and 69: prediction system 106 predicts a usage state, i.e., a target scenario model, from a plurality of usage states, e.g., low, medium and high, of a cluster of small cell devices 110, i.e., a target network, for a given time interval based on the usage pattern of the small cell devices and a plurality of prediction parameters, i.e., a plurality of scenario attribute values, the plurality of prediction values including device parameters related to the radio resource control (RRC) of the small cell devices, i.e., a value of a scenario attribute related to a network power consumption of the target network), and the at least one of the plurality of scenario attribute values comprises:
a plurality of attribute values of a corresponding scenario attribute, wherein each of the plurality of attribute values is collected at a different time from other attribute values of the plurality of attribute values (Karkera paragraphs 17, 21, 45-49 and 67: performance management (PM) data is received from the small cell devices 110, the PM data including data indicative of information relating to usage patterns of the small cell devices 110 with respect to time); and
configuring, by the policy server, a network device in the target network based on... an energy conservation policy of the target scenario model... (Karkera figs. 1 and 2 and paragraphs 58-59 and 70: device management system 104 generates a signal for the small cell devices 110 based on the predicted usage state, where the signal is indicative of an action to be taken on the small cell devices to reduce energy consumption, such as enable an inactive mode, i.e., the small cell devices are configured to reduce energy consumption based on the predicted usage state – while not explicitly recited, an energy conservation policy is implied by the control of the small cell devices to reduce energy consumption based on the predicted usage state).”
However, while Karkera discloses that the actions taken based on the predicted usage state are part of a control strategy to reduce energy consumption, i.e., an energy conservation policy (see Karkera at least paragraphs 14, 24, 58-59 and 70), Karkera does not explicitly disclose “configuring, by the policy server, a network device in the target network based on a plurality of energy conservation rules included in an energy conservation policy of the target scenario model, wherein each of the plurality of energy conservation rules comprises an energy conservation condition and an energy conservation action, the energy conservation condition in the at least one of the plurality of energy conservation rules includes a time segment in a time period, a network device from a plurality of network devices, and a location from a plurality of locations, so that different energy conservation rules are each configured for the target network in different time segments, different network devices, and different locations... (emphasis added)”.
In the same field of endeavor, Sukumaran discloses “configuring, by the policy server, a network device in the target network based on a plurality of energy conservation rules included in an energy conservation policy of the target scenario model, wherein each of the plurality of energy conservation rules comprises an energy conservation condition and an energy conservation action, the energy conservation condition in the at least one of the plurality of energy conservation rules includes a time segment in a time period, a network device from a plurality of network devices, and a location from a plurality of locations, so that different energy conservation rules are (Sukumaran figs. 1, 5 and 7 and paragraphs 19-20, 26, 44 and 52-54: RAN device 540 is controlled by rule component 546 to enter a reduced power state, i.e., an energy conservation action, based on the satisfaction of the conditions of one or more rules, the conditions including RAN device class or device type, time of day and location conditions, the wherein the rules may be provided by a centralized controller as part of a control strategy to reduce power consumption of RAN devices in system 100, i.e., an energy conservation policy).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Karkera to implement the control strategy based on the predicted usage state as a set of rules having trigger conditions and associated actions as taught by Sukumaran because doing so constitutes applying a known technique (implementation of a power control strategy as a set of rules) to known devices and/or methods (a method for reducing energy consumption of small cell devices) ready for improvement to yield predictable and desirable results (controlling the energy consumption of the small cell devices). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Sukumaran discloses managing the energy consumption of network devices using a set of rules having trigger conditions and associated actions (Sukumaran paragraphs 19-20, 26, 44 and 52-54), the combination of Karkera and Sukumaran does not explicitly disclose “configuring, by the policy server, a network device in the target network based on a plurality of energy conservation rules included in an energy conservation policy of the target scenario model, wherein each of the plurality of energy conservation rules comprises an energy conservation condition and wherein at least one of the energy conservation actions in at least one of the energy conservation rules is configured to centralize traffic at some ports and release other ports based on the traffic at a data center being reduced during a time period so that one or more network devices enters a conservation state or a sleep state (emphasis added).”
In the same field of endeavor, Kaag discloses “configuring, by the policy server, a network device in the target network based on a plurality of energy conservation rules included in an energy conservation policy of the target scenario model... wherein at least one of the energy conservation actions in at least one of the energy conservation rules is configured to centralize traffic at some ports and release other ports based on the traffic at a data center being reduced during a time period so that one or more network devices enters a conservation state or a sleep state (Kaag figs. 5A-5C and paragraphs 17, 23, 30-36, 47, 73-78 and 87: based on one or more control scenes, i.e., a set of rules having one or more conditions and associated actions, management system 200 may configure data ports of one or more data switches S1-S11 to provide an optimal communication path through the network while controlling other data ports to enter a power saving mode, i.e., to centralize traffic at some ports and release other ports, thereby enabling unneeded network components to be powered down, i.e., to enter a conservation state or sleep state, wherein the one or more control scenes may be based on time periods of low occupancy, i.e., time periods of reduced network traffic).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Karkera, as modified by Sukumaran, to configure data ports of one or more switches in the network to provide an optimal communication path based on the predicted usage state as taught by Kaag. One of ordinary skill in the art would have been motivated to combine configuring data ports of one or more switches in the network to provide an optimal communication path based on the predicted usage state to achieve additional energy savings (Kaag paragraph 23).

Regarding Claim 3, the combination of Karkera, Sukumaran and Kaag discloses all of the limitations of Claim 1.
Additionally, Karkera discloses “wherein a plurality of scenario attributes corresponds to the plurality of scenario attribute values, wherein the plurality of scenario attribute values include at least one or more of: the network power consumption of the target network, a quantity of terminals accessing the target network, a traffic of the target network, or a quantity of the network devices installed in each sub-area of a coverage area of the target network (Karkera paragraphs 16-17, 21, 45 and 55: performance measurement (PM) data collected from the small cell devices 110 may include number of active calls and a number of connected cellular devices).”

Regarding Claim 4, the combination of Karkera, Sukumaran and Kaag discloses all of the limitations of Claim 1.
Sukumaran discloses “wherein the energy conservation condition in at least one of the plurality of energy conservation rules comprises the time segment in the time period determined based on the at least one of the plurality of scenario attribute values (Sukumaran paragraphs 19-20, 44 and 50: the conditions, including the time of day conditions of the rules are learned based supplementary data and/or historical use data indicating usage patterns of a RAN device at particular location and time of day, i.e., a plurality of scenario attribute values).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Karkera to implement the control strategy based on the predicted usage state as a set of rules having trigger conditions and associated actions as taught by Sukumaran for the reasons set forth in the rejection of Claim 1.

Insofar as it recites similar claim elements, Claim 5 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Karkera discloses “A policy server (Karkera fig. 1 and paragraphs 31-34: a computing system implementing functionalities of device management system 104 and prediction system 106 of energy consumption management system (ECM) 102), wherein the policy server comprises:
a memory configured to store computer executable instructions (Karkera fig. 1 and paragraph 37: memory 118 and 136), and 
a processor coupled to the memory... (Karkera fig. 1 and paragraph 37: processor 114 and 132)”.


Insofar as it recites similar claim elements, Claim 6 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Karkera discloses “A computer program product, comprising a non- transitory, computer-readable storage medium containing instructions therein... (Karkera fig. 1 and paragraphs 31-34 and 41-42: a computer-readable medium comprising programs or coded instructions implementing energy consumption management system (ECM) 102)”.

Regarding Claim 7, the combination of Karkera, Sukumaran and Kaag discloses all of the limitations of Claim 1.
Additionally, Kaag discloses “wherein the configuring of the energy state of the at least one port of the network device comprises disabling or enabling a Power over Ethernet (PoE) port (Kaag paragraphs 5, 12, 17, 47 and 74-75: the configured ports may be POE ports).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Karkera, as modified by Sukumaran, to configure data ports of one or more switches in the network to provide an optimal communication path based on the predicted usage state as taught by Kaag for the reasons set forth in the rejection of Claim 1.

Regarding Claim 8, the combination of Karkera, Sukumaran and Kaag discloses all of the limitations of Claim 1.
Kaag discloses “wherein the configuring of the energy state of the at least one port of the network device comprises disabling or enabling a data communications port (Kaag paragraphs 12, 17, 30, 47 and 74-75: the configured ports are data ports).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Karkera, as modified by Sukumaran, to configure data ports of one or more switches in the network to provide an optimal communication path based on the predicted usage state as taught by Kaag for the reasons set forth in the rejection of Claim 1.

Regarding Claim 9, the combination of Karkera, Sukumaran and Kaag discloses all of the limitations of Claim 1.
Additionally, Kaag discloses “wherein the configuring of the energy state of the at least one port of the network device comprises centralizing network traffic through one port and disabling at least another port (Kaag figs. 5A-5C and paragraphs 17, 23, 30-36, 47, 73-78 and 87: based on one or more control scenes, i.e., a set of rules having one or more conditions and associated actions, management system 200 may configure data ports of one or more data switches S1-S11 to provide an optimal communication path through the network while controlling other data ports to enter a power saving mode, i.e., to centralize traffic at some ports and release other ports).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Karkera, as modified by Sukumaran, to configure data ports of one or more switches in the network to provide an optimal Kaag for the reasons set forth in the rejection of Claim 1.

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 8.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 9.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 8.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 9.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Karkera, Sukumaran and Kaag in view of Berg-Sonne et al., Pub. No. US 2013/0226320 A1, hereby “Berg-Sonne”.

Regarding Claim 2, the combination of Karkera, Sukumaran and Kaag discloses all of the limitations of Claim 1.
However, while Karkera discloses predicting a usage state of a plurality of small cell devices from a plurality of usage states based on a usage pattern and a plurality of prediction parameters (Karkera figs. 1 and 2 and paragraphs 21, 26, 45-49, 53-57 and 69), the combination of Karkera, Sukumaran and Kaag does not explicitly disclose “wherein each of the plurality of scenario models corresponds to a corresponding attribute list of a plurality of attribute lists, and each of the plurality of attribute lists comprises a plurality of scenario attribute value ranges; and
the selecting the target scenario model from the plurality of scenario models based on the plurality of scenario attribute values of the target network comprises:
selecting, as the target scenario model from the plurality of scenario models, a scenario model having a maximum degree of matching with the target network, wherein a degree of matching the target scenario model is determined based on a quantity of scenario attribute values of the plurality of scenario attribute values of the target network within a corresponding scenario attribute value range of the plurality of scenario attribute value ranges in the corresponding attribute list of the plurality of attribute lists of the target scenario model.”
In a related field of endeavor, Berg-Sonne discloses “wherein each of the plurality of scenario models corresponds to a corresponding attribute list of a plurality of attribute lists, and each of the plurality of attribute lists comprises a plurality of scenario attribute value ranges (Berg-Sonne paragraphs 198, 201-202 and 208-229: each of a plurality of occupancy patterns is associated with a plurality of time interval characteristics); and
the selecting the target scenario model from the plurality of scenario models based on the plurality of scenario attribute values of the target network comprises:
selecting, as the target scenario model from the plurality of scenario models, a scenario model having a maximum degree of matching with the target network, wherein a degree of matching the target scenario model is determined based on a quantity of scenario attribute values of the plurality of scenario attribute values of the target network within a corresponding scenario attribute value range of the plurality of scenario attribute value ranges in the corresponding attribute list of the plurality of attribute lists of the target scenario model (Berg-Sonne figs. 8 and 13 and paragraphs 15, 228-231 and 255-257: a default occupancy pattern is selected from the plurality of patterns for a given time interval wherein the selection is made by comparing characteristics associated with each pattern with sensor data for each historical time interval, counting the number of times a particular pattern is the best match for a characteristic of the time interval, and selecting the pattern that has the highest count as being the best match for the given time interval).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Karkera, as modified by Sukumaran and Kaag, to predict a usage state from the plurality of usage states by comparing the current performance management data and prediction parameters against historical characteristics associated with each of the plurality of usage states to determine a usage state that is a best match as taught by Berg-Sonne because doing so constitutes applying a known technique (identifying a pattern that has the most matching characteristics as a best match) to known devices and/or methods (a method for reducing energy consumption of small cell devices) ready for improvement to yield predictable and desirable results (predicting the usage state based on current measurements). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449